DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/01/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langan et al. (US 2003/0059673) in view of Purdy (US 4886698).
Regarding claims 3 and 6-7, Langan discloses a laminate (paragraph 0021) comprising a metal foil layer 13 having a first surface and a second surface on an opposite side of the metal foil layer from the first surface (fig 1, paragraph 0021), protective layers 15 made of polyester or polyethylene polymers (fig 1, paragraph 0021), wherein adhesive layer is used to bond individual layers to one another, i.e. first adhesive later between top layer 15 and metal layer 13 and second adhesive layer between bottom layer 15 and metal layer 13, (paragraph 0021). Given that Langan discloses the same resins as disclosed in the present specification, it is clear that both protective layers 15 would have the same properties such as heat resistant and heat sealablility with chemical resistance.
Langan further discloses that a portion of layer 13 is exposed to the external environment (fig 1, paragraph 0026) therefore it is clear that the metal foil layer is exposed and there is no adhesives or anything applied on the exposed metal foil layer. 
Langan does not disclose that the heat resistant layer is a stretched film.
Purdy discloses multilayer film comprising secondary layers (col. 6, lines 30-33) wherein the layers are stretched to obtain satisfactory tensile and other properties (col 4, lines 51-55).
It would have been obvious to one of ordinary skill in the art to use stretching of Purdy in one of the layers or all layers including the layer 15 of Langan to obtain satisfactory tensile and other properties. 

Response to Arguments
Applicant's arguments with respect to present claims have been considered but are moot in view of the new ground(s) of rejection

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787